Title: General Orders, 19 November 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Novr 19th 1775
Parole Coventry.Countersign Danby


The Brigadier Generals to make Returns of the Number of Teams necessary, to furnish their respective divisions with wood, and the teams appointed for each division, to be continually employed in the service of that division, and not to be shifted, from division to another, as great Confusion arises thereby, some Regiments having a double Stock of wood, while others, are suffering for want. The Qr Mr General to provide the Teams returned necessary for the above Service, and direct the Waggon Master General to continue them in that employ.
All persons are strictly prohibited purchasing any Cloaths, from the Non Commissioned Officers, and Soldiers—Any person violating this Order, to be sent prisoner to the Main Guard, by the Colonel, or Officer commanding the regiment, the Cloaths belong to, the Cloaths to be forthwith deliver’d up, and the loss sustained to fall upon the purchaser.
